Judgment, Supreme Court, Bronx County (George Covington, J.), rendered May 13, 1986, convicting defendant on his plea of guilty of robbery in the first degree, and sentencing him to a term of from 6 to 12 years’ incarceration, unanimously affirmed.
Defendant’s challenge to the constitutionality of the predicate conviction is unpersuasive. We are persuaded by the statements contained in the plea as a whole and the sentencing minutes that defendant’s claim of intoxication did not amount to a valid defense, that defendant understood the nature of the charges against him and that he knowingly and intelligently pleaded guilty. Concur—Murphy, P. J., Ross, Ellerin, Smith and Rubin, JJ.